UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4604


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

MAKUSHAMARI GOZO,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cr-00393-CCB-1)


Submitted:   December 16, 2013              Decided:   December 20, 2013


Before KING and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Makushamari Gozo, Appellant Pro Se. Peter Marshall Nothstein,
OFFICE OF THE UNITED STATES ATTORNEY, Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Makushamari Gozo seeks to appeal the district court’s

denial of various motions made in the context of his criminal

proceedings, including motions to suppress and for dismissal of

the indictments.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The orders Gozo seeks to appeal are neither final

orders     nor   appealable      interlocutory     or       collateral      orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.                    We

dispense    with       oral   argument   because      the     facts   and    legal

contentions      are   adequately   presented    in     the   materials      before

this court and argument would not aid the decisional process.



                                                                         DISMISSED




                                         2